internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 4-plr-117074-99 date date beneficiary trustee trust agreement third amendment court city state county statute dear we received a letter dated date and subsequent correspondence from your authorized representative requesting rulings concerning the possible estate_tax consequences resulting from the proposed modifications to twelve trusts according to the facts submitted beneficiary is the current sole income_beneficiary of twelve trusts created prior to date this ruling_request addresses one of these trusts trust trust was fully funded at the time it was established and no additions have been made to trust under article i of trust all trust income is to be paid to beneficiary on the death of beneficiary the trust corpus is to be held in further trust for the benefit of beneficiary’s issue trustee is currently acting as the trustee of all twelve trusts under article v any successor of trust’s original trustee whether through sale or transfer of its business conversion plr-117074-99 consolidation merger resignation as trustee or otherwise shall become the successor trustee and succeeds to the trust estate as though originally named as trustee certain disputes have arisen between beneficiary and trustee regarding the management of trust in order to resolve these disputes trustee and beneficiary entered into the agreement with respect to the twelve trusts paragraph a of the agreement provides that at any time during the term of any trust upon the written request of the current income_beneficiary and the adult remainder beneficiary a new trustee designated by the current income_beneficiary and the adult remainder beneficiary is to be substituted as the trustee of the trust provided that any such new trustee is a corporation that has been or its parent company has been in existence at least ten years is a bank or trust company then doing business in city state and that is authorized under the laws of state to execute trusts has a net_worth including the net_worth of any parent company in excess of two hundred million dollars and is not related or subordinate to any beneficiary within the meaning of sec_672 of the internal_revenue_code upon any resignation by any existing trustee of a_trust or any removal thereof other than pursuant to the immediately preceding sentence a new trustee designated by the current income_beneficiary and the adult remainder beneficiary shall be substituted as the new trustee of such trust provided that such new trustee meets the requirements set forth in items and above paragraph a of the agreement provides that the current income_beneficiary shall have the right from time to time to have one or more investment managers or submanagers manage the investment of a portion of the assets the current income_beneficiary shall also have the right from time to time to transfer investment and management of certain assets from any submanager or investment manager then investing or managing such assets directly to another submanager or investment manager or to return such assets to the trustee for investment or management paragraph b provides that all assets managed invested or administered by the trustee shall be managed invested and administered in accordance with certain investment policies all assets managed invested or administered by an investment manager or submanager shall be managed invested and administered in accordance with certain investment guidelines the current income_beneficiary may from time to time propose modifications to the investment guidelines by written notice to the trustee and any investment manager or submanager each trustee investment manager or submanager shall have the right to approve such modification such approval not to be unreasonably withheld paragraph c provides that a submanager is an agent of the trustee that has been designated and selected by the current income_beneficiary and to which investment functions have been delegated pursuant to state statute the current plr-117074-99 income_beneficiary shall have the right to propose potential submanagers from time to time for approval by the trustee such approval not to be unreasonably withheld paragraph d provides that an investment manager is a third party fiduciary not an agent of the trustee that has been designated and selected by the current income_beneficiary and to which investment administration and fiduciary responsibilities for certain trust assets are transferred with the trustee merely remaining as custodian of such assets with no fiduciary duties except to the extent provided by the provisions of state statute any investment manager must meet the requirements to become a trustee that is an investment manager must be a corporation that has been or its parent company has been in existence at least ten years a bank or trust company then doing business in city state and that is authorized under the laws of state to execute trusts have a net_worth including the net_worth of any parent company in excess of two hundred million dollars and not be related or subordinate to any beneficiary within the meaning of sec_672 of the internal_revenue_code paragraph a of third amendment to agreement provides that notwithstanding any other provision of the agreement the trust instrument or applicable law to the contrary in exercising its rights and powers under paragraph sec_4 c and d of the agreement with respect to the selection removal and replacement of investment managers and submanagers the current income_beneficiary shall be deemed to be acting in the role of a fiduciary as to all beneficiaries of trust with respect to which any such rights or powers are exercised and shall be subject_to the uniform prudent investor act of state and each investment manager and submanager shall at all times be deemed to be a fiduciary of a_trust for which it administers assets shall be subject_to the uniform prudent investor act of state and shall not be a_related_or_subordinate_party to the current income_beneficiary as defined in sec_672 determined as if the current income_beneficiary was a grantor of the trust you represent that no additions of assets actual or constructive have been made to trust subsequent to date in addition no modifications or amendments other than the proposed modifications have been made to any of the trusts in addition all trusts were irrevocable as of the date of creation prior to date the agreement has been approved by court and you propose to have the third amendment approved by court you have requested the following rulings modification of trust in accordance with the agreement and the court order will not affect the exempt status of trust for generation-skipping_transfer_tax purposes the power to remove and replace the trustee and to institute investment guidelines and policies in accordance with the agreement and the court order will not cause inclusion of trust in the gross_estate of beneficiary plr-117074-99 issue sec_2601 provides that a tax is imposed on every generation-skipping_transfer under a of the tax_reform_act_of_1986 the act the tax generally applies to any generation-skipping_transfer made after date the date of enactment of the act however b a of the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations provide that the gst tax shall not apply to any gst under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of any addition actual or constructive to the trust after date or out of income attributable to corpus so added a modification of a generation-skipping_trust that is otherwise exempt under the act and the regulations will generally result in a loss of its exempt or grandfathered status if the modification changes the quality value or timing of any powers beneficial_interest rights or expectancies originally provided for under the terms of the trust based on the facts presented and representations made we conclude that the proposed modifications to trust are administrative in nature and will not result in any change in the quality value or timing of any beneficial_interest in trust consequently trust will continue to be exempt from the gst tax therefore provided there are no additions constructive or otherwise to trust neither distributions from nor the termination of trust will be subject_to the gst tax under sec_2601 issue sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition that is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent’s gross_estate under sec_2035 to inclusive sec_2041 provides that a general_power_of_appointment is a power that is exercisable in favor of the decedent the decedent’s creditors or the creditors of the decedent’s estate however a power to consume invade or appropriate property for the benefit of the decedent that is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent shall not be deemed a general_power_of_appointment sec_20_2041-1 of the estate_tax regulations provides that a power in a decedent to remove or discharge a trustee and appoint himself may be a power_of_appointment for example if under the terms of a_trust instrument the trustee or his successor has the power to appoint the principal of the trust for the benefit of plr-117074-99 individuals including himself and the decedent has the unrestricted power to remove or discharge the trustee at any time and appoint any other person including himself the decedent is considered as having a power_of_appointment revrul_95_58 1995_2_cb_191 revoking revrul_79_353 1979_2_cb_325 holds that a decedent-settlor’s reservation of an unqualified power to remove a trustee and appoint an individual or corporate successor trustee that is not related or subordinate to the decedent within the meaning of sec_672 is not considered a reservation of the trustee’s discretionary powers of distribution over the property transferred by the decedent-settlor to the trust for purposes of sec_2036 and sec_2038 sec_672 defines the term related_or_subordinate_party to mean any nonadverse_party who is the grantor’s spouse if living with the grantor or any one of the following the grantor’s father mother issue brother or sister an employee of the grantor a corporation or any employee of a corporation in which the stock holdings of the grantor and the trust are significant from the viewpoint of voting control a subordinate employee of a corporation in which the grantor is an executive in the present case the agreement gives beneficiary of trust the power to remove and replace the trustee to propose investment guidelines and policies and to recommend investment managers and submanagers the powers of the beneficiary the investment managers and the submanagers are exercisable in a fiduciary capacity any trustee investment manager or submanager may not be related or subordinate to any beneficiary of trust within the meaning of sec_672 further the trustee has no discretionary power with respect to distributions of trust income and corpus we conclude that beneficiary will not be treated as holding a general_power_of_appointment solely as a result of retaining the removal and replacement power see revrul_95_58 therefore the possession of the power will not cause trust to be included in beneficiary’s gross_estate except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code this ruling is based on the facts and applicable law in effect on the date of this letter if there is a change in material fact or law local or federal before the transactions considered in the ruling take effect the ruling will have no force or effect if the taxpayer is in doubt whether there has been a change in material fact or law a request for reconsideration of this ruling should be submitted to this office this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of this ruling is being sent to your authorized representative plr-117074-99 sincerely assistant chief_counsel passthroughs and special industries by george masnik chief branch enclosure copy for sec_6110 purposes
